Title: Thomas Eston Randolph to Thomas Jefferson, 21 February 1816
From: Randolph, Thomas Eston
To: Jefferson, Thomas


          
            Dear Sir
            Ashton 21st Feby 1816
          
          I shall always acknowledge with grateful sensibility my obligations to you for your very friendly application to the secretary of the navy in favor of my son Mann—
          Mann waited on him in Washington, was very kindly received by him, and assured of  obtaining a warrant so soon as there is a vacancy—The profession he has chosen, I confess, is not perfectly agreable to me, but he has a right to chuse for himself, and I most fervently pray that if an opportunity is afforded him, his conduct may reflect honor on himself, and do credit to your recommendation—
          Your Mill account for the last year, you will perceive was made out last August, under the impression that all your flour had been deliver’d, nor did I know until very lately that any mistake had occurr’d respecting it—it has given Mr Randolph and myself much uneasiness; expecting to receive a letter from him by this days Mail, explaining the matter, I was induced to delay answering your favor of the 30th Jany—the simple fact is, that 67 barrels of Flour were shipp’d on Mr Randolphs boat for you, but by some mistake it was deliverd to Messrs Warwicks—the business shall immediately be adjusted to your satisfaction—and mean while, as fast as boats can be procured, I will send flour to your Agent to pay off the present years Rent—52 barrels were sent down on Monday for your account—I pray you to accept assurance of great respect and very affectionate regards
          Thos Eston Randolph
        